Nolan, P. J. (dissenting in part).
I am of opinion that, as to appellants Polachek and Sohnen, there was sufficient proof, *21in the absence of evidence of justification for their conduct, that they had engaged in activities which constituted a gross breach of their obligation of loyalty to their union, and that proof of such activities warranted their expulsion. (Cf. Polin v. Kaplan, 257 N. Y. 277, 282-283.)
Hallman and Kleinfeld, JJ., concur with Wenzel, J.; Nolan, P. J., concurs insofar as the judgment is modified as to appellants Madden, Liddy, Friedman and Di Pietrantonio but dissents insofar as the judgment is modified as to appellants Polachek and Sohnen, and votes to affirm the judgment without modification as to such appellants, with memorandum, in which Ughetta, J., concurs.
Judgment modified on the law and the facts so as to direct that appellants other than Di Pietrantonio be restored to good standing as members of respondent New York Association No. 88 of Masters and Mates of the National Organization Masters, Mates and Pilots of America, Inc., and to all rights as such members, to direct that appellant Di Pietrantonio be registered for work assignments in the offices of said respondent, and to direct that appellants other than Di Pietrantonio be restored to all rights as members of respondent National Organization Masters, Mates and Pilots of America, Inc. As so modified, judgment affirmed, with costs to appellants. Findings of fact, insofar as they may be inconsistent with the opinion herein, are reversed and new findings are made as indicated therein. Settle order on five days’ notice.